FILE COPY




                                  No. 07-14-00161-CR


Rex Baker                                   §     From the 137th District Court
 Appellant                                          of Lubbock County
                                            §
v.                                                March 31, 2015
                                            §
The State of Texas                                Opinion Per Curiam
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated March 31, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo